1    Mehrdad Bokhour, Esq. (SBN 285256)
     mehrdad@bokhourlaw.com
2    BOKHOUR LAW GROUP, P.C.
     1901 Avenue of the Stars, Suite 450
3    Los Angeles, California 90067
     Tel: (310) 975-1493
4    Fax: (310) 675-0861
5    Attorneys for Plaintiff, MAGBIS E. Lopez,
     on behalf of himself and all others similarly situated
6
     [Additional counsel listed on signature page.]
7

8                          UNITED STATES DISTRICT COURT
9                        CENTRAL DISTRICT OF CALIFORNIA
10

11   MAGBIS E. LOPEZ MUNOZ,                      CASE NO.: 2:19-cv-02310 JAK (SKx)
     individually, on a representative basis,
12   and on behalf of all others similarly       Assigned to Hon. John A. Kronstadt
     situated,
13
                  Plaintiffs,                    STIPULATED
14                                               PROTECTIVE ORDER
           v.
15                                               [Discovery Document: Referred to
     PENTAIR WATER POOL AND SPA,                 Magistrate Judge Steve Kim].
16   INC.; PENTAIR MANAGEMENT
     COMPANY, and DOES 1 through 10,             State Action Filed: February 19, 2019
17   inclusive,                                  Removal Date:       March 27, 2018
18                Defendants.                    Trial Date: None Set
19

20         1. A. PURPOSES AND LIMITATIONS
21         Discovery in this action is likely to involve production of confidential,
22   proprietary, or private information for which special protection from public disclosure
23   and from use for any purpose other than prosecuting this litigation may be warranted.
24   Accordingly, the parties hereby stipulate to and petition the Court to enter the
25   following Stipulated Protective Order. The parties acknowledge that this Order does
26   not confer blanket protections on all disclosures or responses to discovery and that
27   the protection it affords from public disclosure and use extends only to the limited
28   information or items that are entitled to confidential treatment under the applicable


                                STIPULATED PROTECTIVE ORDER
1    legal principles. The parties further acknowledge, as set forth in Section 12.3, below,
2    that this Stipulated Protective Order does not entitle them to file confidential
3    information under seal; Civil Local Rule 79-5 sets forth the procedures that must be
4    followed and the standards that will be applied when a party seeks permission from
5    the court to file material under seal.
6              B. GOOD CAUSE STATEMENT
7          Pursuant to Federal Rule of Civil Procedure 26(c), the Parties hereby submit
8    that good cause exists for the entry of a protective order based on the fact that
9    discovery in this case will result in the production and exchange of: (1) documents
10   containing sensitive, confidential personal information regarding Plaintiff and other
11   current and former employees of Defendant Pentair Water Pool and Spa, Inc. and (2)
12   documents and other information that constitute or reveal highly confidential and/or
13   proprietary business information of Defendant Pentair Water Pool and Spa, Inc.
14   Specifically, the information and documents that may be exchanged include:
15       Plaintiff’s employment history, payroll data and time records;
16       Payroll and time records of Pentair Water Pool and Spa, Inc. current and former
17         employees that contain wage rates, hours worked and potentially identifying
18         information;
19       Contact information for current and former employees of Pentair Water Pool
20         and Spa, Inc. who have not opted out of having their names and last known
21         contact information disclosed to Plaintiff’s counsel, and
22       Other personal confidential information of current and former Pentair Water
23         Pool and Spa, Inc. employees.
24         The privacy interests of Plaintiff and Pentair Water Pool and Spa, Inc.’s current
25   and former employees provide good cause for protection of this information. Pentair
26   Water Pool and Spa, Inc.’s current and former employees have not given their
27   permission for this information to be made public and could be harmed by its
28   disclosure.
                                           2
                              STIPULATED PROTECTIVE ORDER
1    The information and documents that may be exchanged also include confidential and
2    proprietary information reflecting the internal business operations of Pentair Water
3    Pool and Spa, Inc., including:
4        Wage rates of employees;
5        Internal memoranda regarding Pentair Water Pool and Spa, Inc.’s bonus
6          programs, and
7        Internal operating policies of Pentair Water Pool and Spa, Inc.
8    This information constitutes confidential, proprietary business information belonging
9    to Pentair Water Pool and Spa, Inc., the release of which to the public could harm
10   and/or prejudice Pentair Water Pool and Spa, Inc.’s business interests. There is
11   therefore good cause for the protection of this information.
12         Accordingly, to expedite the flow of information, to facilitate the prompt
13   resolution of disputes over confidentiality of discovery materials, to adequately
14   protect information the parties are entitled to keep confidential, to ensure that the
15   parties are permitted reasonable necessary uses of such material in preparation for and
16   in the conduct of trial, to address their handling at the end of the litigation, and serve
17   the ends of justice, a protective order for such information is justified in this matter.
18   It is the intent of the parties that information will not be designated as confidential for
19   tactical reasons and that nothing be so designated without a good faith belief that it
20   has been maintained in a confidential, non-public manner, and there is good cause
21   why it should not be part of the public record of this case.
22         2. DEFINITIONS
23         2.1    Action: this pending federal law suit.
24         2.2    Challenging Party: a Party or Non-Party that challenges the
25   designation of information or items under this Order.
26         2.3 “CONFIDENTIAL” Information or Items: information (regardless of how
27   it is generated, stored or maintained) or tangible things that qualify for protection
28

                                           3
                              STIPULATED PROTECTIVE ORDER
1    under Federal Rule of Civil Procedure 26(c), and as specified above in the Good
2    Cause Statement.
3           2.4    Counsel: Outside Counsel of Record and House Counsel (as well as
4    their support staff).
5           2.5    Designating Party: a Party or Non-Party that designates information or
6    items that it produces in disclosures or in responses to discovery as
7    “CONFIDENTIAL.”
8           2.6    Disclosure or Discovery Material: all items or information, regardless
9    of the medium or manner in which it is generated, stored, or maintained (including,
10   among other things, testimony, transcripts, and tangible things), that are produced or
11   generated in disclosures or responses to discovery in this matter.
12          2.7    Expert: a person with specialized knowledge or experience in a matter
13   pertinent to the litigation who has been retained by a Party or its counsel to serve as
14   an expert witness or as a consultant in this Action.
15          2.8    House Counsel: attorneys who are employees of a party to this Action.
16   House Counsel does not include Outside Counsel of Record or any other outside
17   counsel.
18          2.9    Non-Party: any natural person, partnership, corporation, association, or
19   other legal entity not named as a Party to this action.
20          2.10 Outside Counsel of Record: attorneys who are not employees of a party to
21   this Action but are retained to represent or advise a party to this Action and have
22   appeared in this Action on behalf of that party or are affiliated with a law firm which
23   has appeared on behalf of that party, and includes support staff.
24          2.11 Party: any party to this Action, including all of its officers, directors,
25   employees, consultants, retained experts, and Outside Counsel of Record (and their
26   support staffs).
27          2.12 Producing Party: a Party or Non-Party that produces Disclosure or
28   Discovery Material in this Action.
                                           4
                              STIPULATED PROTECTIVE ORDER
1          2.13 Professional Vendors: persons or entities that provide litigation support
2    services (e.g., photocopying, videotaping, translating, preparing exhibits or
3    demonstrations, and organizing, storing, or retrieving data in any form or medium)
4    and their employees and subcontractors.
5          2.14 Protected Material: any Disclosure or Discovery Material that is
6    designated as “CONFIDENTIAL.”
7          2.15 Receiving Party: a Party that receives Disclosure or Discovery Material
8    from a Producing Party.
9          3.     SCOPE
10         The protections conferred by this Stipulation and Order cover not only
11   Protected Material (as defined above), but also (1) any information copied or extracted
12   from Protected Material; (2) all copies, excerpts, summaries, or compilations of
13   Protected Material; and (3) any testimony, conversations, or presentations by Parties
14   or their Counsel that might reveal Protected Material.
15   Any use of Protected Material at trial shall be governed by the orders of the trial judge.
16   This Order does not govern the use of Protected Material at trial.
17         4.     DURATION
18         Even after final disposition of this litigation, the confidentiality obligations
19   imposed by this Order shall remain in effect until a Designating Party agrees
20   otherwise in writing or a court order otherwise directs. Final disposition shall be
21   deemed to be the later of (1) dismissal of all claims and defenses in this Action, with
22   or without prejudice; and (2) final judgment herein after the completion and
23   exhaustion of all appeals, rehearings, remands, trials, or reviews of this Action,
24   including the time limits for filing any motions or applications for extension of time
25   pursuant to applicable law.
26         5.     DESIGNATING PROTECTED MATERIAL
27         5.1    Exercise of Restraint and Care in Designating Material for Protection.
28         Each Party or Non-Party that designates information or items for protection
                                            5
                               STIPULATED PROTECTIVE ORDER
1    under this Order must take care to limit any such designation to specific material that
2    qualifies under the appropriate standards. The Designating Party must designate for
3    protection only those parts of material, documents, items, or oral or written
4    communications that qualify so that other portions of the material, documents, items,
5    or communications for which protection is not warranted are not swept unjustifiably
6    within the ambit of this Order.
7          Mass, indiscriminate, or routinized designations are prohibited. Designations
8    that are shown to be clearly unjustified or that have been made for an improper
9    purpose (e.g., to unnecessarily encumber the case development process or to impose
10   unnecessary expenses and burdens on other parties) may expose the Designating Party
11   to sanctions.
12         If it comes to a Designating Party’s attention that information or items that it
13   designated for protection do not qualify for protection, that Designating Party must
14   promptly notify all other Parties that it is withdrawing the inapplicable designation.
15         5.2       Manner and Timing of Designations. Except as otherwise provided in
16   this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
17   stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
18   under this Order must be clearly so designated before the material is disclosed or
19   produced.
20         Designation in conformity with this Order requires:
21         (a) for information in documentary form (e.g., paper or electronic documents,
22   but excluding transcripts of depositions or other pretrial or trial proceedings), that the
23   Producing Party affix at a minimum, the legend “CONFIDENTIAL” (hereinafter
24   “CONFIDENTIAL legend”), to each page that contains protected material. If only a
25   portion or portions of the material on a page qualifies for protection, the Producing
26   Party also must clearly identify the protected portion(s) (e.g., by making appropriate
27   markings in the margins).
28

                                            6
                               STIPULATED PROTECTIVE ORDER
1          A Party or Non-Party that makes original documents available for inspection
2    need not designate them for protection until after the inspecting Party has indicated
3    which documents it would like copied and produced. During the inspection and before
4    the designation, all of the material made available for inspection shall be deemed
5    “CONFIDENTIAL.” After the inspecting Party has identified the documents it wants
6    copied and produced, the Producing Party must determine which documents, or
7    portions thereof, qualify for protection under this Order. Then, before producing the
8    specified documents, the Producing Party must affix the “CONFIDENTIAL legend”
9    to each page that contains Protected Material. If only a portion or portions of the
10   material on a page qualifies for protection, the Producing Party also must clearly
11   identify the protected portion(s) (e.g., by making appropriate markings in the
12   margins).
13         (b)     for testimony given in depositions that the Designating Party identify the
14   Disclosure or Discovery Material on the record, before the close of the deposition all
15   protected testimony.
16         (c)     for information produced in some form other than documentary and for
17   any other tangible items, that the Producing Party affix in a prominent place on the
18   exterior of the container or containers in which the information is stored the legend
19   “CONFIDENTIAL.” If only a portion or portions of the information warrants
20   protection, the Producing Party, to the extent practicable, shall identify the protected
21   portion(s).
22         5.3     Inadvertent Failures to Designate. If timely corrected, an inadvertent
23   failure to designate qualified information or items does not, standing alone, waive the
24   Designating Party’s right to secure protection under this Order for such material.
25   Upon timely correction of a designation, the Receiving Party must make reasonable
26   efforts to assure that the material is treated in accordance with the provisions of this
27   Order.
28

                                           7
                              STIPULATED PROTECTIVE ORDER
1    6.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
2          6.1    Timing of Challenges. Any Party or Non-Party may challenge a
3    designation of confidentiality at any time that is consistent with the Court’s
4    Scheduling Order.
5          6.2    Meet and Confer. The Challenging Party shall initiate the dispute
6    resolution process under Local Rule 37.1 et seq.
7          6.3    The burden of persuasion in any such challenge proceeding shall be on
8    the Designating Party. Frivolous challenges, and those made for an improper purpose
9    (e.g., to harass or impose unnecessary expenses and burdens on other parties) may
10   expose the Challenging Party to sanctions. Unless the Designating Party has waived
11   or withdrawn the confidentiality designation, all parties shall continue to afford the
12   material in question the level of protection to which it is entitled under the Producing
13   Party’s designation until the Court rules on the challenge.
14   7.    ACCESS TO AND USE OF PROTECTED MATERIAL
15         7.1    Basic Principles. A Receiving Party may use Protected Material that is
16   disclosed or produced by another Party or by a Non-Party in connection with this
17   Action only for prosecuting, defending, or attempting to settle this Action. Such
18   Protected Material may be disclosed only to the categories of persons and under the
19   conditions described in this Order. When the Action has been terminated, a Receiving
20   Party must comply with the provisions of section 13 below (FINAL DISPOSITION).
21         Protected Material must be stored and maintained by a Receiving Party at a
22   location and in a secure manner that ensures that access is limited to the persons
23   authorized under this Order.
24         7.2    Disclosure of “CONFIDENTIAL” Information or Items. Unless
25   otherwise ordered by the court or permitted in writing by the Designating Party, a
26   Receiving    Party    may      disclose   any   information    or    item   designated
27   “CONFIDENTIAL” only to:
28

                                          8
                             STIPULATED PROTECTIVE ORDER
1          (a) the Receiving Party’s Outside Counsel of Record in this Action, as well as
2    employees of said Outside Counsel of Record to whom it is reasonably necessary to
3    disclose the information for this Action;
4          (b)    the officers, directors, and employees (including House Counsel) of the
5    Receiving Party to whom disclosure is reasonably necessary for this Action;
6          (c)    Experts (as defined in this Order) of the Receiving Party to whom
7    disclosure is reasonably necessary for this Action and who have signed the
8    “Acknowledgment and Agreement to Be Bound” (Exhibit A);
9          (d)    the court and its personnel;
10         (e)    court reporters and their staff;
11         (f)    professional jury or trial consultants, mock jurors, and Professional
12   Vendors to whom disclosure is reasonably necessary for this Action and who have
13   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
14         (g)    the author or recipient of a document containing the information or a
15   custodian or other person who otherwise possessed or knew the information;
16   during their depositions, witnesses, and attorneys for witnesses, in the Action to whom
17   disclosure is reasonably necessary provided: (1) the deposing party requests that the
18   witness sign the form attached as Exhibit 1 hereto; and (2) they will not be permitted
19   to keep any confidential information unless they sign the “Acknowledgment and
20   Agreement to Be Bound” (Exhibit A), unless otherwise agreed by the Designating
21   Party or ordered by the court. Pages of transcribed deposition testimony or exhibits to
22   depositions that reveal Protected Material may be separately bound by the court
23   reporter and may not be disclosed to anyone except as permitted under this Stipulated
24   Protective Order; and
25         (i)    any mediator or settlement officer, and their supporting personnel,
26   mutually agreed upon by any of the parties engaged in settlement discussions.
27

28

                                           9
                              STIPULATED PROTECTIVE ORDER
1          8.     PROTECTED          MATERIAL         SUBPOENAED         OR    ORDERED
2    PRODUCED IN OTHER LITIGATION
3    If a Party is served with a subpoena or a court order issued in other litigation that
4    compels disclosure of any information or items designated in this Action as
5    “CONFIDENTIAL,” that Party must:
6          (a)    promptly notify in writing the Designating Party. Such notification shall
7    include a copy of the subpoena or court order;
8          (b)    promptly notify in writing the party who caused the subpoena or order to
9    issue in the other litigation that some or all of the material covered by the subpoena
10   or order is subject to this Protective Order. Such notification shall include a copy of
11   this Stipulated Protective Order; and
12         (c)    cooperate with respect to all reasonable procedures sought to be pursued
13   by the Designating Party whose Protected Material may be affected.
14         If the Designating Party timely seeks a protective order, the Party served with
15   the subpoena or court order shall not produce any information designated in this action
16   as “CONFIDENTIAL” before a determination by the court from which the subpoena
17   or order issued, unless the Party has obtained the Designating Party’s permission. The
18   Designating Party shall bear the burden and expense of seeking protection in that court
19   of its confidential material and nothing in these provisions should be construed as
20   authorizing or encouraging a Receiving Party in this Action to disobey a lawful
21   directive from another court.
22         9. A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
23   PRODUCED IN THIS LITIGATION
24         (a)    The terms of this Order are applicable to information produced by a Non-
25   Party in this Action and designated as “CONFIDENTIAL.” Such information
26   produced by Non-Parties in connection with this litigation is protected by the
27   remedies and relief provided by this Order. Nothing in these provisions should be
28   construed as prohibiting a Non-Party from seeking additional protections.
                                          10
                             STIPULATED PROTECTIVE ORDER
1          (b)    In the event that a Party is required, by a valid discovery request, to
2    produce a Non-Party’s confidential information in its possession, and the Party is
3    subject to an agreement with the Non-Party not to produce the Non-Party’s
4    confidential information, then the Party shall:
5                 (1)    promptly notify in writing the Requesting Party and the Non-Party
6    that some or all of the information requested is subject to a confidentiality agreement
7    with a Non-Party;
8                 (2)    promptly provide the Non-Party with a copy of the Stipulated
9    Protective Order in this Action, the relevant discovery request(s), and a reasonably
10   specific description of the information requested; and
11                (3)    make the information requested available for inspection by the
12   Non-Party, if requested.
13         (c) If the Non-Party fails to seek a protective order from this court within 14
14   days of receiving the notice and accompanying information, the Receiving Party may
15   produce the Non-Party’s confidential information responsive to the discovery request.
16   If the Non-Party timely seeks a protective order, the Receiving Party shall not produce
17   any information in its possession or control that is subject to the confidentiality
18   agreement with the Non-Party before a determination by the court. Absent a court
19   order to the contrary, the Non-Party shall bear the burden and expense of seeking
20   protection in this court of its Protected Material.
21         10.    UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
22   If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
23   Protected Material to any person or in any circumstance not authorized under this
24   Stipulated Protective Order, the Receiving Party must immediately (a) notify in
25   writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
26   to retrieve all unauthorized copies of the Protected Material, (c) inform the person or
27   persons to whom unauthorized disclosures were made of all the terms of this Order,
28

                                             11
                                STIPULATED PROTECTIVE ORDER
1    and (d) request such person or persons to execute the “Acknowledgment and
2    Agreement to Be Bound” that is attached hereto as Exhibit A.
3          11.       INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
4    PROTECTED MATERIAL
5    When a Producing Party gives notice to Receiving Parties that certain inadvertently
6    produced material is subject to a claim of privilege or other protection, the obligations
7    of the Receiving Parties are those set forth in Federal Rule of Civil Procedure
8    26(b)(5)(B). This provision is not intended to modify whatever procedure may be
9    established in an e-discovery order that provides for production without prior
10   privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the
11   parties reach an agreement on the effect of disclosure of a communication or
12   information covered by the attorney-client privilege or work product protection, the
13   parties may incorporate their agreement in the stipulated protective order submitted
14   to the court.
15         12.       MISCELLANEOUS
16         12.1 Right to Further Relief. Nothing in this Order abridges the right of any
17   person to seek its modification by the Court in the future.
18         12.2 Right to Assert Other Objections. By stipulating to the entry of this
19   Protective Order no Party waives any right it otherwise would have to object to
20   disclosing or producing any information or item on any ground not addressed in this
21   Stipulated Protective Order. Similarly, no Party waives any right to object on any
22   ground to use in evidence of any of the material covered by this Protective Order.
23         12.3 Filing Protected Material. A Party that seeks to file under seal any
24   Protected Material must comply with Civil Local Rule 79-5. Protected Material may
25   only be filed under seal pursuant to a court order authorizing the sealing of the specific
26   Protected Material at issue. If a Party's request to file Protected Material under seal is
27   denied by the court, then the Receiving Party may file the information in the public
28   record unless otherwise instructed by the court.
                                           12
                              STIPULATED PROTECTIVE ORDER
1          13.    FINAL DISPOSITION
2          After the final disposition of this Action, as defined in paragraph 4, within 60
3    days of a written request by the Designating Party, each Receiving Party must return
4    all Protected Material to the Producing Party or destroy such material. As used in this
5    subdivision, “all Protected Material” includes all copies, abstracts, compilations,
6    summaries, and any other format reproducing or capturing any of the Protected
7    Material. Whether the Protected Material is returned or destroyed, the Receiving Party
8    must submit a written certification to the Producing Party (and, if not the same person
9    or entity, to the Designating Party) by the 60 day deadline that (1) identifies (by
10   category, where appropriate) all the Protected Material that was returned or destroyed
11   and (2)affirms that the Receiving Party has not retained any copies, abstracts,
12   compilations, summaries or any other format reproducing or capturing any of the
13   Protected Material. Notwithstanding this provision, Counsel are entitled to retain an
14   archival copy of all pleadings, motion papers, trial, deposition, and hearing
15   transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert
16   reports, attorney work product, and consultant and expert work product, even if such
17   materials contain Protected Material. Any such archival copies that contain or
18   constitute Protected Material remain subject to this Protective Order as set forth in
19   Section 4 (DURATION).
20         14. Any violation of this Order may be punished by any and all appropriate
21   measures including, without limitation, contempt proceedings and/or monetary
22   sanctions.
23

24

25

26

27

28

                                          13
                             STIPULATED PROTECTIVE ORDER
1    IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
2

3    Dated: September 12, 2019              BOKHOUR LAW GROUP, P.C.
4
                                            BY: /s/Mehrdad Bokhour
5                                               MEHRDAD BOKHOUR (SBN: 285256)
6                                               mehrdad@bokhourlaw.com
                                                RYAN J. DEROSE (SBN: 296010)
7                                               1901 Avenue of the Stars, Suite 450
8                                               Los Angeles, California 90067
                                                Tel: (310) 975-1493
9                                               Fax: (310) 675-0861
10                                          Attorneys for Plaintiff and the Putative Class
11
     Dated: September 12, 2019              FERNANDEZ & LAUBY LLP
12

13                                          BY: /s/ Brian J. Mankin
                                                BRIAN J. MANKIN (SBN: 216228)
14                                              bjm@fernandezlauby.com
15                                              PETER J. CARLSON (SBN: 295611)
                                                pjc@fernandezlauby.com
16
                                                4590 Allstate Drive
17                                              Riverside, California 92501
                                                Tel: (951) 320-1444
18
                                                Fax: (951) 320-1445
19                                          Attorneys for Plaintiff and the Putative Class
20
     [Signatures continued on next page.]
21

22

23

24

25

26

27

28

                                         14
                            STIPULATED PROTECTIVE ORDER
1    Dated: September 12, 2019        SHOOK HARDY & BACON LLP
2
                                      BY: /s/ Laura M. Booth
3                                          MARC P. MILES (SBN: 197741)
4                                          mmiles@shb.com
                                           LAURA M. BOOTH (SBN: 179857)
5                                          lbooth@shb.com
                                           5 Park Plaza, Suite 1600
6                                          Irvine, California 92614-2546
7                                          Telephone: 949.475.1500
                                           Facsimile: 949.475.0016
8                                          CARRIE A. MCATEE
9                                          (Admitted pro hac vice)
                                           cmcatee@shb.com
10                                         2555 Grand Blvd.
                                           Kansas City, Missouri 64108
11
                                           Telephone: 816.559.2512
12                                         Facsimile: 816.421.5547
                                      Attorneys for Defendants Pentair Water Pool
13
                                      and Spa, Inc. and Pentair Management
14                                    Company
15

16

17   FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
18   DATED: September 12, 2019
19

20   ________________________________
21   Hon. Steve Kim
     United States Magistrate Judge
22

23

24

25

26

27

28

                                         15
                            STIPULATED PROTECTIVE ORDER
1                                         EXHIBIT A
2              ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
3          I, _______________________________ [print or type full name], of
4    ________________ [print or type full address], declare under penalty of perjury
5    that I have read in its entirety and understand the Stipulated Protective Order that was
6    issued by the United States District Court for the Central District of California
7    on _______ [date] in the case of MAGBIS E. LOPEZ MUNOZ, individually, on a
8    representative basis, and on behalf of all others similarly situated vs. PENTAIR
9    WATER POOL AND SPA, INC.; PENTAIR MANAGEMENT COMPANY, and DOES
10   1 through 10, inclusive, Case No. 2:19-cv-02310 JAK (SKx).
11         I agree to comply with and to be bound by all the terms of this Stipulated
12   Protective Order and I understand and acknowledge that failure to so comply could
13   expose me to sanctions and punishment in the nature of contempt. I solemnly promise
14   that I will not disclose in any manner any information or item that is subject to this
15   Stipulated Protective Order to any person or entity except in strict compliance with
16   the provisions of this Order.
17         I further agree to submit to the jurisdiction of the United States District Court
18   for the Central District of California for the purpose of enforcing the terms of this
19   Stipulated Protective Order, even if such enforcement proceedings occur after
20   termination of this action. I hereby appoint ______________________ [print
21   or type full name] of _______________________________             [print or type full
22   address and telephone number] as my California agent for service of process in
23   connection with this action or any proceedings related to enforcement of this
24   Stipulated Protective Order.
25   Date: _________________________
26   City and State where sworn and signed:         _________________________
27         Printed name: ___________________________
28         Signature:      ___________________________
                                          16
                             STIPULATED PROTECTIVE ORDER
